    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------x
    SAMIRA LEWIS,
                                                        MEMORANDUM AND ORDER
                          Plaintiff,
                                                        Case No. 1: 17-cv-7560 (FB)(RLM) 
           -against-

    TURNING POINT BROOKLYN, INC.,
    NICHOLAS PEREZ, JUANITA
    BELMAR, PAM GULIGI, and
    MICHAEL EDWARDS,

                           Defendants.
    ------------------------------------------------x
     


    Appearances:
    For the Plaintiff:                                  For the Defendants:
    LAURIE E. MORRISON, ESQ.                            HOUSTON A. STOKES, ESQ.
    30 Broad Street, 35th Floor                         BARBARA A. GROSS, ESQ.
    New York, NY 10004                                  Littler Mendelson, P.C.
                                                        900 Third Avenue
                                                        New York, NY 10022

BLOCK, Senior District Judge:

          Plaintiff Samira Lewis brings this action under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000(e) et seq.; the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq. (“ADA”); the New York State Human Rights Law, N.Y.

Exec. Law § 290, et seq. (“NYSHRL”); and the New York City Human Rights Law,

N.Y.C. Admin. Code § 8-101, et seq. (NYCHRL”), against her former employer,

Turning Point Brooklyn, Inc. (“Turning Point”), and against four Turning Point

                                                   1
 
employees: Nicholas Perez, Juanita Belmar, Pam Guligi, and Michael Edwards. The

defendants move to dismiss the Complaint for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). For the following reasons, the defendants’ motion

is granted in part and denied in part.

    I.      Background

         For purposes of this motion, the Court must take as true all the allegations in

Ms. Lewis’s Complaint and must draw all inferences in her favor. See Weixel v.

Board of Educ., 287 F. 3d 138, 145 (2d Cir. 2002). The following facts are presented

accordingly.

         Ms. Lewis began working as an administrative assistant and billing

coordinator at Turning Point in April 2016.           Shortly thereafter, she became

romantically involved with Mr. Perez, a supervisor in Turning Point’s maintenance

department. In June or July of 2016, Mr. Perez started physically and verbally

abusing Ms. Lewis. On several occasions, he grabbed her during work lunch hours.

He would tell her that she could not wear certain clothing to work because he did

not want her to receive attention from male coworkers. He also told her that she was

not allowed to speak to male coworkers or with male clients, which was required for

her job. At a company beach day in August 2016, he became angry at her for sitting

with another coworker. After moving away from their coworkers, he grabbed her

and slammed her against a wall.


                                            2
 
      In late July or early August of 2016, Ms. Lewis ended her relationship with

Mr. Perez. Shortly thereafter, he came to her home, asking for another chance.

When she refused, he smacked her in the face. Two weeks later he sent her flowers

at work. He stopped abusing her, and the couple reconciled and moved in together.

In November 2016, Mr. Perez began abusing Ms. Lewis again. He would beat her

and yell at her. He would tell her that “‘[i]f anything happen[ed] [he] would always

be at Turning Point” but [she] would be fired.’” Compl. at 6. On several occasions,

he stood near the reception area at Turning Point, staring at Ms. Lewis and making

sure that she did not speak with male coworkers or clients.

      In December 2016, Ms. Lewis learned that she was pregnant with Mr. Perez’s

baby. On January 3, 2017, Mr. Perez told Ms. Lewis that his ex-wife had threatened

to come to Turning Point and beat up Ms. Lewis. Ms. Lewis asked him to resolve

the situation. Instead, Mr. Perez told Ms. Lewis later that day that he was reconciling

with his ex-wife and that Ms. Lewis had until the end of the day to move out of the

home they shared. When she said that would not be possible, Mr. Perez grabbed her

arm and slammed her against the wall of the basement at Turning Point. She

protested, pushed him away, and ran upstairs, crying. She told Ms. Guligi, one of

her supervisors, that she needed to go home for the rest of the day. Ms. Guligi

permitted her to do so.




                                          3
 
      When Mr. Perez returned home that day, he continued physically abusing Ms.

Lewis. Her injuries from the abuse interfered with her ability to walk, bend over,

and sleep. She was unable to work on January 4, 2017. Instead, she went to the

police and filed a report about Mr. Perez. He was served with a notice of protection

on January 5, 2017. That day, Ms. Lewis returned to work. He contacted her and,

noting that she was the mother of his child, convinced her to speak with him at a

restaurant. There, Mr. Perez continued physically abusing her, and she filed another

police report.

      The next day, Friday, January 6, 2017, Ms. Lewis went to Turning Point’s

human resources (“HR”) department. She told Ms. Belmar, one of Turning Point’s

HR managers, that she and Mr. Perez had been in a relationship. She told Ms.

Belmar that Mr. Perez was making it very difficult for her to come to work and that

Mr. Perez hit her. The bruises and swelling on Ms. Lewis’s face were still visible.

Ms. Belmar told Ms. Lewis that she could file an official report with Turning Point

about Mr. Perez. Ms. Lewis said she would if the situation escalated further.

      That day, Mr. Perez served a retaliatory order of protection on Ms. Lewis. It

claimed that Ms. Lewis hit and yelled at Mr. Perez on January 3, 2017. After that

order of protection, Mr. Perez tried on at least three occasions to contact and see Ms.

Lewis, violating both individuals’ orders of protection. Turning Point employees

knew about Ms. Lewis’s orders of protection against Mr. Perez and her injuries.


                                          4
 
              On Monday, January 9, 2017, Ms. Belmar told Ms. Lewis that Turning Point

knew about Mr. Perez’s order of protection against Ms. Lewis. On January 10, 2017,

Ms. Guligi and Ms. Belmar informed Ms. Lewis that she was being terminated.

After, Ms. Belmar told Ms. Lewis that she knew about Mr. Perez’s abusing her in

the Turning Point basement. A week later, a former coworker of Ms. Lewis’s told

her that he had heard from Mr. Edwards, Turning Point’s maintenance director and

Mr. Perez’s boss, that the couple had had an argument in Turning Point’s basement.

The coworker also said that Mr. Edwards made sure that Ms. Lewis was fired and

that Mr. Perez was not fired.

              On January 11, 2017, Ms. Lewis contacted Ms. Belmar and another Turning

Point employee1 and asked for her job back, telling them that Mr. Perez abused her,

that she had filed an order of protection against him, and that Mr. Perez’s order of

protection had been in retaliation. Ms. Belmar and Mr. Edwards already knew this

information. Ms. Lewis received no response. Ms. Lewis’s attorney wrote Turning

Point a letter on January 24, 2017, detailing the harassment, discrimination,

retaliation, and domestic violence that she had endured. Mr. Perez was arrested in



                                                            
1
 The Complaint states that she contacted a “Defendant Rogers.” Compl. at 11.
The Complaint makes no other mention of a Defendant Rogers and does not
explain who he or she is. It may refer to Mr. Edwards, since the Complaint
mentions that that Ms. Belmar and Mr. Edwards already knew about Mr. Perez’s
abuse.
                                                               5
 
late January or early February 2017 for threatening to kill Ms. Lewis and their baby.

As of February 2017, Mr. Perez was still working at Turning Point.

          On February 4, 2017, Ms. Lewis filed charged of discrimination, harassment,

and retaliation against Turning Point with the Equal Employment Opportunity

Commission as well as the New York Human Rights Division. On September 29,

2017, she received a Right to Sue letter. She timely filed suit in this Court.

    II.      Discussion

          To survive a motion to dismiss, a complaint “does not need detailed factual

allegations,” but “a formulaic recitation of the elements of a cause of action will

not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Instead,

the “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

    A. Disability Discrimination Claims—Counts I, V, and XI
          Ms. Lewis claims that she was discriminated against on the basis of a

disability in violation of the ADA, the NYSHRL, and the NYCHRL. Because

disability discrimination claims under the NYSHRL and the NYCHRL operate




                                            6
 
similarly to sex discrimination claims under the ADA2, the Court proceeds by

examining whether Ms. Lewis has stated a claim under the ADA. Song v. Ives

Lab., Inc., 957 F.2d 1041, 1048 (2d Cir.1992); Brower v. Cont’l Airlines, Inc., 62

F. Supp. 2d 896, 903 (E.D.N.Y. 1999).

              The ADA prohibits employers from discriminating against employees with

disabilities on the basis of those disabilities. 42 U.S.C. § 12112(a). An employee

claiming that his or her employer violated the ADA must establish that:

              (1) the defendant is covered by the ADA;
              (2) plaintiff suffers from or is regarded as suffering from a disability
              within the meaning of the ADA;
              (3) plaintiff was qualified to perform the essential functions of the job,
              with or without reasonable accommodation; and
              (4) plaintiff suffered an adverse employment action because of his [or
              her] disability or perceived disability.

Capobianco v. City of New York, 422 F.3d 47, 56 (2d Cir. 2005). Under the ADA,

“disability” means that an individual: (1) has “a physical or mental impairment that

substantially limits one or more major life activities of such individual”; (2) has “a



                                                            
2
  In fact, the state and city laws more broadly cover disability discrimination than
the ADA does. See Penberg v. HealthBridge Mgmt., 823 F. Supp. 2d 166, 182
(E.D.N.Y. 2011) (“[U]nlike the ADA, the NYSHRL does not impose the
requirement that the impairment substantially limit the individual’s normal
activities.” (internal quotation marks omitted)). The Court need not address
whether Ms. Lewis has stated a claim under the NYSHRL or the NYCHRL
because, by concluding that she has stated a claim under the ADA, it necessarily
also concludes that she has stated a claim under the state and local laws.
 
 

                                                               7
 
record of such an impairment”; or (3) is “regarded as having such an impairment.”

42 U.S.C. § 12102(1). Federal regulations clarify that major life activities include

“performing manual tasks, walking, seeing, hearing, speaking, breathing, learning,

and working.” 29 C.F.R. § 1630.2(i)(1)(i). The regulations also state that the term

“‘substantially limits’ is not meant to be a demanding standard” and “shall be

construed broadly.” Id. § 1630.2(j)(1)(i). Further, the requirement of a substantial

limitation does not apply to the “regarded as” prong of the “disability” definition

under the ADA. Id. § 1630.2(j)(2).

      Whether an impairment is substantially limiting is a fact-specific and

individualized inquiry. Colwell v. Suffolk Cty. Police Dep’t, 158 F.3d 635, 643 (2d

Cir. 1998). The Second Circuit has not decided whether temporary injuries are per

se insufficient to be substantially limiting disabilities under the ADA. Adams v.

Citizens Advice Bureau, 187 F.3d 315, 317 (2d Cir. 1999). It has held, however,

that a temporary impairment of three and one-half months was insufficient to

constitute a substantially limiting impairment because the plaintiff had “proffered

no evidence showing that, despite the temporary nature of his injury, he was

substantially limited in major life activities as a result of that injury.” Id. at 316.

Further, guidance to the ADA explains that “[t]he duration of an impairment is one

factor that is relevant in determining whether the impairment substantially limits a

major life activity. Impairments that last only for a short period of time are


                                            8
 
typically not covered, although they may be covered if sufficiently severe.” 29

C.F.R. § Pt. 1630, App.

      Here, Ms. Lewis has alleged facts sufficient to defeat a motion to dismiss on

her ADA claims. While it is highly doubtful, given the very short duration of her

absences from work, that Ms. Lewis had a disability within the meaning of the

ADA, the Court declines to decide prematurely such a fact-specific inquiry at the

motion to dismiss phase. See, e.g., Brtalik v. S. Huntington Union Free Sch. Dist.,

No. CV–10–0010, 2010 WL 3958430, at *9 (E.D.N.Y. Oct. 6, 2010) (denying

motion to dismiss despite court’s doubt that plaintiff’s impairments amounted to a

disability). If Ms. Lewis can proffer evidence establishing that her injuries were

exceedingly severe, it is theoretically possible that the temporary nature of her

injuries did not prevent them from being substantially limiting under the ADA.

Further, Ms. Lewis need not even establish that she had a substantially limiting

impairment if she can produce evidence proving that the defendants regarded her

as disabled.

      As to causation, Ms. Lewis has pleaded that at least some of the defendants

were aware of her injuries and Mr. Perez’s abuse and that Ms. Belmar saw the

physical evidence of her injuries. They were also aware that she missed work after

Mr. Perez’s attacks. At this phase of the litigation, that information—coupled with

the temporal proximity of her termination—is enough for these claims to go


                                          9
 
forward. Accordingly, the Court denies the defendant’s motion to dismiss with

respect to Counts I, V, and XI.

    B. Disability Retaliation Claims—Counts II, VI, and XII

      Ms. Lewis also claims that the defendants retaliated against her for engaging

in protected activity under the ADA, the NYSHRL, and the NYCHRL. Because

Ms. Lewis has alleged no facts showing that she engaged in any acts protected

under those laws, the Court dismisses those counts of the Complaint.

      Under the ADA, 42 U.S.C. § 12203(a), the NYSHRL, N.Y. Exec. Law

§ 296(7), and the NYCHRL, N.Y.C. Admin. Code § 8-107(7), an employee may

bring a claim against an employer who has retaliated against the employee for

complaining about—or otherwise engaging in protected activity regarding—

disability discrimination that he or she has experienced.

      Here, Ms. Lewis has alleged no complaint or other protected activity

regarding disability discrimination. While she may proceed with her disability

discrimination claim because she may be able to establish that the defendants

discriminated against her when they terminated her, she has not alleged that she

complained about disability discrimination to the defendants. The Complaint

states that she made legally protected complaints about misconduct but does not

specify what those complaints were. Though the Complaint states that she

reported Mr. Perez’s abuse to Ms. Belmar, it makes no specific mention of Ms.


                                         10
 
Lewis reporting any disability discrimination. Accordingly, the Court dismisses

Counts II, VI, and XII.3

       C. Sex Discrimination Claims—Counts III, VII, and XIII

              Ms. Lewis also claims that she was discriminated against on the basis of sex

in violation of Title VII, the NYSHRL, and the NYCHRL. Because sex

discrimination claims under the NYSHRL and the NYCHRL operate similarly to

Title VII sex discrimination claims, the Court proceeds by examining whether Ms.

Lewis has met her burden under Title VII. Patane v. Clark, 508 F.3d 106, 113 (2d

Cir. 2007).

              To make out a prima facie case of discrimination under Title VII, an

employee must demonstrate that: “(1) [he or she] is a member of a protected class;

(2) [he or she] was qualified for her position and satisfactorily performed [his or

her] duties; (3) [he or she] suffered an adverse employment action; and (4) the

circumstances surrounding that action giv[e] rise to an inference of


                                                            
3
  For two reasons, the Court denies Ms. Lewis’s request that she be granted leave
to amend if the Court concludes that she has failed to state a claim upon which
relief can be granted. First, at the premotion conference, her attorney represented
that they would move ahead with the current Complaint, despite being given
opportunity then to amend it. Second, her briefing regarding this motion does not
specify what additional factual allegations she would make to cure any
deficiencies. See TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir.
2014) (“A plaintiff need not be given leave to amend if it fails to specify either to
the district court or to the court of appeals how amendment would cure the
pleading deficiencies in its complaint.”).
                                                               11
 
discrimination.” Buckley v. New York, 959 F. Supp. 2d 282, 296 (E.D.N.Y. 2013).

The fourth prong of that test is satisfied at the motion to dismiss phase if the

employee has alleged facts that plausibly suggest a defendant’s discriminatory

state of mind. Id. Sex discrimination under Title VII also encompasses

discrimination on the basis of pregnancy. 42 U.S.C. § 2000e(k).

      An employee can also establish sex discrimination by showing that he or she

experienced sexual harassment that amounted to a hostile work environment.

Petrosino v. Bell Atl., 385 F.3d 210, 221 (2d Cir. 2004). To prevail on such a

claim, an employee must establish: “(1) that the workplace was permeated with

discriminatory intimidation that was sufficiently severe or pervasive to alter the

conditions of [his or] her work environment, and (2) that a specific basis exists for

imputing the conduct that created the hostile environment to the employer.”

      Here, Ms. Lewis has pleaded enough facts to establish a prima facie case of

sex discrimination under Title VII. First, by pleading that she was fired while Mr.

Perez was not, Ms. Lewis alleged facts that could give rise to an inference of

discrimination because she is a woman. While the defendants retained her male

abuser, they terminated the female target of that abuse. Further, though she did not

allege that the defendants besides Mr. Perez knew that she was pregnant, the fact

that Mr. Perez knew can give rise to the inference that others may have known as




                                          12
 
well. Those facts can, at this stage, support a claim for discrimination on the basis

of her pregnancy.

      In addition, Ms. Lewis has alleged facts that allow her to move forward on

her claim for a hostile work environment. She alleges that she was physically

abused and harassed by Mr. Perez at their place of work, which interfered with her

ability to work there. She has also pleaded that Ms. Belmar, an HR manager, knew

about this abuse and did nothing to stop it. Those facts permit the Court to impute

Mr. Perez’s behavior to the employer. Ms. Lewis, therefore, has stated a claim for

a hostile work environment. Accordingly, the Court denies the defendants’ motion

to dismiss with regard to Counts III, VII, and XIII.

    D. Sex Retaliation Claims—Counts IV, VIII, XIV, and XVI

      Ms. Lewis further claims that the defendants retaliated against her for

engaging in protected activity under Title VII, the NYSHRL, and the NYCHRL.

As above, the Court analyzes this issue under the Title VII standard. See Adams v.

City of New York, 837 F. Supp. 2d 108, 128 (E.D.N.Y. 2011) (stating that the

elements of the three laws are the same, except that the NYCHRL standard

regarding proving adverse employment action is more liberal).

      To make a prima facie case for retaliation under Title VII, an employee must

show: (1) that he or she participated in a protected activity; (2) that the employer

knew of that activity; (3) that the employer took an adverse action against the


                                          13
 
employee; and (4) that there was a causal connection between the protected

activity and the adverse employment action. Kessler v. Westchester Cty. Dep’t of

Soc. Servs., 461 F.3d 199, 205-06 (2d Cir. 2006).

      Here, Ms. Lewis has pleaded adequate facts to defeat a motion to dismiss.

She has pleaded that she informed Ms. Belmar about the abuse and harassment she

experienced, which could be construed as a protected activity under Title VII. Just

four days later, Ms. Belmar and Ms. Guligi informed Ms. Lewis that she was being

terminated, which can give rise to an inference of causation. Accordingly, the

Court concludes that Ms. Lewis has alleged a prima facie case of retaliation under

Title VII, the NYSHRL, and the NYCHRL. The Court, therefore, denies the

defendants’ motion to dismiss Counts IV, VIII, XIV, and XVI.

    E. Proper Defendants Under the NYSHRL and the NYCHRL

      The defendants argue that the aforementioned discrimination and retaliation

claims under the NYSHRL and the NYCHRL are improperly brought against the

individual defendants. For the reasons that follow, the Court disagrees.

      In employment discrimination cases brought under the NYSHRL and the

NYCHRL, supervisors and coworkers can be proper defendants if they have aided

or abetted the employer’s discriminatory acts. N.Y. Exec. Law § 296(6); Feingold

v. New York, 366 F.3d 138, 157–58 (2d Cir. 2004). Those coworkers have aided

and abetted the employer if they “actually participate[d] in the conduct giving rise


                                         14
 
to a discrimination claim.” Feingold, 366 F.3d at157 (quoting Tomka v. Seiler

Corp., 66 F.3d 1295, 1317 (2d Cir.1995)).

      Here, the Complaint alleges facts suggesting that the individual defendants

aided and abetted the discrimination and retaliation that Ms. Lewis claims she

experienced. She pleaded that Mr. Perez abused and harassed her, giving rise to a

hostile work environment. Further, given the circumstances surrounding Ms.

Lewis’s termination, the Court can reasonably infer that Mr. Perez was involved in

her allegedly discriminatory and retaliatory termination. Ms. Lewis also alleged

that Ms. Belmar and Ms. Guligi informed Ms. Lewis that she was being

terminated, thereby participating in the allegedly discriminatory and retaliatory

termination. Lastly, Ms. Lewis alleged that she was told by a coworker that Mr.

Edwards made sure that Ms. Lewis was fired while Mr. Perez was not. She thus

pleaded that Mr. Edwards also participated in the termination. Accordingly, Ms.

Lewis may proceed against all individual defendants with her claims under the

NYSHRL and the NYCHRL.

IT IS SO ORDERED.



                                       /S/ Frederic Block____________
                                       FREDERIC BLOCK
                                       Senior United States District Judge

March 29, 2019
Brooklyn, New York
                                         15
 
